Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 1, 11, 16 and 19 are objected to because of the following informalities:  
	As to Claims 1, 11, and 16: To be consistent with the formula 1 set forth in Page 1, Paragraph [0002], of the instant specification, the applicants are advised to replace the formula 1 “(RO)m-M-(Oa--Xb--R’c--Yd)n” recited in claims 1, 11, and 16 with “(RO)m-M-(Oa--Xb--R’c- -Yd)n”. 
	As to Claim 19: The applicants are advised to delete the claimed phrase “of claim 1”. 
Appropriate corrections are required.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-5, 7-12, 14, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 19-27, 29-30, and 34-38 of U.S. Patent No. 8,591,646 (hereinafter referred to as “the patent’).
	The claims of the patent, like the claims of the present application, are directed to construction material compositions and a process for preparing the same, wherein the 

    PNG
    media_image1.png
    69
    406
    media_image1.png
    Greyscale

wherein M is one of titanium and zirconium; R and R’ are independently an alkyl, alkenyl, aralkyl, aryl, or alkaryl group having up to 20 carbon atoms or a halogen or ether substituted derivatives thereof; O is oxygen; X is selected from the group consisting of carboxyl, alcoholate, sulfonyl, phosphate, pyrophosphate, and phosphite; Y is one of a methacrylate, acrylate, mercapto and an amine group; m is an integer from 1-4; n is an integer from 0-3; and wherein a, b, c, and d are independently either 0 or 1.  Both the claims of the patent and the present application also recite that the metallate additive according to formula 1 include, among other things, titanium IV 2,2(bis 2-propenolatomethyl)butanolato. 
	However, Claim 1 of the patent does not specify that their binder is coated with the metallate additive as required by the claims of the present application.  Nevertheless, Claims 21 and 23 of the patent, for example, do recite combining the binder and the metallate additive in the form of aqueous emulsion or aqueous solution, where Col. 10, lines 4-10 of the patent define the term “combining” as mixing in a mixing device, which according to applicants at Page 3, Paragraph [0012], of the present specification, results in the presently claimed binder coated metallate additive.  Thus, it would have been obvious to one of ordinary skill in the art to mix the binder and metallate additive to prepare the presently claimed binder coated metallate additive for construction purposes as recited in the claims of the patent. 
	Moreover, the claims of the patent also do not mention the use of additional binder and at least one filler separate from the composition mentioned above to prepare treated binder and construction material including asphalt, wherein the binder in the composition and additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monte (US 8,591,646).
The claims are directed to a composition comprising at least one binder coated with at least one metallate additive according to formula 1, and a method for preparing 
	As to Claims 1 and 11-12: Monte discloses a construction material composition comprising, among other things, at least one binder and at least one metallate additive according to formula (1):

    PNG
    media_image2.png
    61
    358
    media_image2.png
    Greyscale

wherein M is one of titanium and zirconium; R and R’ are independently an alkyl, alkenyl, aralkyl, aryl, or alkaryl group having up to 20 carbon atoms or a halogen or ether substituted derivatives thereof; O is oxygen; X is selected from the group consisting of carboxyl, alcoholate, sulfonyl, phosphate, pyrophosphate, and phosphite; Y is one of a methacrylate, acrylate, mercapto and an amine group; m is an integer from 1-4; n is an integer from 0-3; and wherein a, b, c, and d are independently either 0 or 1 (Col. 1, lines 15-35, Col. 2, lines 39-45, and see also claim 38 of Monte).  Monte further discloses mixing the binder with the metallate additive, which is in the form of an aqueous emulsion or aqueous solution, in a mixing device, which according to applicants, result in the claimed binder coated metallate additive (Col. 2, lines 20-25, Col.  3, lines 30-34, Col. 9, lines 15-25, and Col. 10, lines 4-10).  Moreover, Monte discloses a process for preparing the composition described above involving the step of mixing at least one binder and at least one metallate additive (which according to applicants correspond to the claimed coating step) (Col. 3, lines 30-34, Col. 9, lines 15-25, and Col. 10, lines 4-10).   
As to Claim 14: Monte discloses that the metallate additive is in the form of an aqueous emulsion or aqueous solution comprising at least one surfactant (Col. 2, lines 23-27 and Col. 9, lines 21-24).  
	In light of the above, the cited claims are rendered anticipatory by Monte.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3-5, 7-10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Monte (US 8,591,646).
	The disclosure with respect to Monte in paragraph 4 is incorporated here by reference.
	As to Claims 3 and 4: Monte does not mention the claimed particular metallate additive, i.e., titanium IV 2,2(bis 2-propenolatomethyl)butanolato, with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  However, Monte does disclose using any 
	As to Claims 5, 7-10, and 20-22: Monte does not specifically mention the use of additional binder and at least one filler separate from the composition mentioned above to prepare treated binder and construction material including asphalt, wherein the binder in the composition and additional binder are cement as required by products and processes recited in claims 5, 7-10, and 20-22.  Nonetheless, Monte does disclose adding at least one binder (inclusive of the claimed additional binder) that may be selected from, among other things, cement, and filler together with at least one metallate additive for the purposes of ultimately preparing construction materials including asphalt (Col. 2, lines 5-45, Col. 3, lines 35-40, and Col. 5, lines 5-20).  Thus, since Monte discloses the same ingredients as those presently claimed, there is reasonable expectation that the process of Monte will also form the same product as those presently claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art for the process of Monte to form the same products as those presently claimed, regardless of adding the additional binder and filler before or after the composition comprising binder and metallate additive represented by formula 1 is made.  See also MPEP section 2144.04, IV, C “Changes in Sequence of Adding Ingredients” (selection of any order of performing process and . 
	
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monte (US 8,591,646) in view of Gardega (US 7,216,8141).
	The disclosure with respect to Monte in paragraph 4 is incorporated here by reference.  However, Monte does not specifically mention the step of spray coating the aqueous emulsion or the aqueous solution of the metallate additive on the at least one binder in a fluidized bed system as required by claim 13.
	Nevertheless, Gardega disclose thermal spray coating of particulate material, including metal materials, in the form of aqueous solution onto a substrate in a fluidized bed system (Col. 1, lines 10-15, Col. 5, lines 5-25, and Col. 9, lines 50-68).  Gardega also discloses that the substrate sprayed on solid or foamed polymeric material, paper-containing material, asphaltic material, plaster, cement, concrete, stone, or any other material capable of receiving a coating for various applications (Col. 9, lines 30-40).  Gardega further discloses the step of spray coating gives the user great flexibility in applying, for example, solid, smooth surface coatings, or porous, or rough surface coatings, for any particular polymer coating material of any desired thickness (Col. 5, lines 55-65).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the step of spraying coat the metallate additive in the form of aqueous solution taught by Monte onto any substrate, including binder material, in a fluidized system, as suggested by . 

Allowable Subject Matter
7.	Claims 2, 6, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 16-19 are allowed over the prior art references, namely, Monte (US 8,591,646) and Gardega (US 7,216,814).  None of these cited references individually or in combination teaches or would have suggested the claimed methods of producing a treated binder involving the step of mixing a composition comprising at least one binder coated with at least one metallate additive represented by formula 1 with an additional binder in a mixing device, wherein the reaction temperature of the composition and the additional binder is 168 degrees Celsius.  While Monte suggests the step of mixing a composition comprising at least one binder coated with at least one metallate additive represented by formula 1 with an additional binder in a mixing device as explained above, there is no mention of the claimed reaction temperature of the composition and the additional binder being 168 degrees Celsius.  Gardega does not remedy the deficiencies of Monte.  As mentioned above, Gardega only discloses the step of spray coating onto a substrate in a fluidized bed system, but does not further disclose any reaction temperature of the composition and the additional binder being 168 degrees Celsius.  Thus, Monte alone or in combination with Gardega do not teach or would have suggested the presently claimed specific process.  Accordingly, claims 16-19 are deemed allowable over the prior art references of record. 
 
Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 11/18/2019.